          Case 3:17-cv-01646-SRU Document 71 Filed 05/21/20 Page 1 of 20



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


     JOHN DEANE, JR.,
          Plaintiff,                                          No. 3:17-cv-01646 (SRU)

           v.

     AETNA LIFE INS. CO.,
         Defendant.

                               MEMORANDUM OF DECISION

        On September 29, 2017, John Deane Jr. (“Deane”) filed this action against Aetna Life

Insurance Co. (“Aetna”), pursuant to Section 502 of the Employee Retirement Income Security

Act (“ERISA”) to obtain judicial review of Aetna’s denial of long-term disability (“LTD”)

benefits under the Covidien Health & Welfare Benefits Plan (“the Plan”). See generally Compl.,

Doc. No. 1. On June 3, 2019, I presided over a bench trial. See Doc. No. 70. After considering

the evidence in the record, I conclude that Aetna’s determination that Deane was not disabled as

defined by the Plan was not arbitrary and capricious. Therefore, Deane’s complaint is dismissed.


I.      Standard of Review

     A. ERISA Bench Trial

        In this case, both parties have agreed to for me to review Aetna’s decision through a

bench trial on the stipulated administrative record. See Doc Nos. 35, 36. The Second Circuit has

held that this is a proper procedure to resolve ERISA benefit disputes. See Muller v. First Unum

Life Ins. Co., 341 F.3d 119, 124 (2d Cir. 2003) (“Since there is no right to a jury trial under

ERISA [a bench trial on the administrative record] was entirely proper.”) (internal citation

omitted). “[A]fter conducting a bench trial, the District Court has an obligation to make explicit

findings of fact and conclusions of law explaining the reasons for its decision.” Id.
           Case 3:17-cv-01646-SRU Document 71 Filed 05/21/20 Page 2 of 20



      B. Arbitrary and Capricious Review

      “When an ERISA plan participant challenges a denial of benefits, the proper standard of

review is de novo ‘unless the benefit plan gives the administrator or fiduciary discretionary

authority’ to assess a participant’s eligibility.” Thurber v. Aetna Life Ins. Co., 712 F.3d 654, 658

(2d Cir. 2013), abrogated on other grounds by Montanile v. Bd. of Trustees of Nat. Elevator

Indus. Health Benefit Plan, 136 S. Ct. 651 (2016) (quoting Firestone Tire & Rubber Co. v.

Bruch, 489 U.S. 101, 115 (1989)). “If the plan does reserve discretion, the denial is subject to

arbitrary and capricious review and will be overturned only if it is without reason, unsupported

by substantial evidence or erroneous as a matter of law.” Id. (internal quotation marks and

citation omitted). “Substantial evidence in turn ‘is such evidence that a reasonable mind might

accept as adequate to support the conclusion reached by the [decisionmaker and] . . . requires

more than a scintilla but less than a preponderance.’” Miller v. United Welfare Fund, 72 F.3d

1066, 1072 (2d Cir. 1995) (quoting Sandoval v. Aetna Life & Cas. Ins. Co., 967 F.2d 377, 382

(10th Cir. 1992)). Here, there is no dispute that Aetna has fiduciary discretionary authority to

determine Deane’s eligibility under the Plan. Therefore, Aetna’s decision is subject to arbitrary

and capricious review.


II.      Findings of Fact

         On April 23, 2011, Deane suffered severe head and neck injuries after being involved in a

serious motor vehicle accident. Administrative Record (“A.R.”) at 753, 1820. Deane’s injuries

included a shattered left femur, a torn rotator cuff, and a C7-T1 fracture that required surgery.

See id. At the time of the accident, Deane was employed as a “Care Area Specialist” for

Covidien PLC, responsible for training medical staff in the use of medical monitoring

equipment. A.R. at 1832. Soon after the accident, Deane applied for disability benefits under


                                                 2
         Case 3:17-cv-01646-SRU Document 71 Filed 05/21/20 Page 3 of 20



the terms of the Plan. See Pl’s Trial Mem. (Doc. No. 42) at 1. The Plan contains the following

Test of Disability:

                From the date that you first became disabled and until monthly benefits are
                payable for 24 months you meet the test of disability on any day that:

                         •   You cannot perform the material duties of your own occupation solely
                             because of an illness, injury or disabling pregnancy-related condition,
                             and

                         •   Your earnings are 80% or less of your adjusted predisability earnings.

                After the first 24 months of your disability that monthly benefits are payable,
                you meet the plan’s test of disability on any day you are unable to work at any
                reasonable occupation solely because of an illness, injury or disabling pregnancy-
                related condition.

Plan at 8.

        The Plan defines “reasonable occupation” as: “any gainful activity: [f]or which you are,

or may reasonably become, fitted by education, training, or experience; and [w]hich results in, or

can be expected to result in, an income of more than 80% of your adjusted predisability

earnings.” Plan at 25. The Plan requires a claimant to submit proof of a claim. “Your claim

must give proof of the nature and extent of the loss. You must furnish true and correct

information as Aetna may reasonably request. At any time, Aetna may require copies of

documents to support your claim, including data about employment . . . . Written proof must be

provided for all benefits.” Plan at 20. Additionally, a claimant will no longer be eligible for

LTD benefits under the Plan if the claimant fails to provide proof that they meet the LTD test of

disability. Plan at 9.

        The Plan also contains the following policy exclusion. “Long term disability coverage

does not cover any disability on any day that you are confined in a penal or correctional

institution for conviction of a criminal act or other public offense. You will not be considered to


                                                   3
         Case 3:17-cv-01646-SRU Document 71 Filed 05/21/20 Page 4 of 20



be disabled, and no benefits will be payable.” Plan at 16. Finally, the Plan contains a clause

granting Aetna discretionary authority to determine a participant’s eligibility for benefits.

               Claim Determinations; ERISA Claim Fiduciary. We are a fiduciary with
               complete authority to review all denied claims for benefits under this Policy . . . .
               In exercising such fiduciary responsibility, [w]e shall have discretionary authority
               to determine whether and to what extent eligible employees and beneficiaries are
               entitled to benefits and to construe any disputed or doubtful terms under this
               Policy, the Certificate or any other document incorporated herein. We shall be
               deemed to have properly exercised such authority unless [w]e abuse our
               discretion by acting arbitrarily and capriciously.

Plan at 59.

        On October 25, 2011, Aetna approved Deane’s claim for disability benefits. A.R. at

1927.

               We have reviewed your claim for [LTD] benefits and have determined that, based
               on the information you provided, and according to your policy, you are totally
               disabled from performing the duties of your own occupation. You are eligible to
               receive monthly benefits effective 10/20/2011, and continuing for up to 24
               months, as long as you remain totally disabled from your occupation.

Id.

        The October 25, 2011 approval letter advised Deane that “[Aetna] may periodically re-

evaluate your eligibility for benefits by requesting updated medical records from your treating

providers. [Aetna] will ask about your functionality, restrictions and limitations, the treatment

plan and prognosis for returning to work . . . . We encourage your cooperation as failure to do so

may have an adverse effect on your benefits.” Id.

        Throughout 2012, Aetna attempted multiple times to contact Deane seeking updated

medical records and proof of his LTD claim. See, e.g., A.R. at 1959 (“We are in the process of

attempting to obtain information regarding your eligibility for [LTD]. We have attempted to

reach you on July 3, 06, and 12, 2012 . . . . We have attempted on August 01, 17, 28, 2012 and

[a]lso on September 17 and 26, 2012, along with my last attempt on October 01, 2012.”). Aetna

                                                  4
         Case 3:17-cv-01646-SRU Document 71 Filed 05/21/20 Page 5 of 20



warned Deane that “[i]f we do not hear from you by October 31, 2012 the claim will be reviewed

based on the information we have on file which could be termination of benefits.” A.R. at 1960.

On November 9, 2012, Aetna notified Deane that it was terminating his LTD benefits due to his

failure to respond to its multiple requests for information. A.R. at 1969. “Based on the lack of

current medical information, we have determined that you no longer meet the definition of Total

Disability . . . therefore your case will be terminated as of November 8, 2012.” A.R. at 1970.

       On or about December 4, 2012, Aetna received a call from Deane’s sister, advising Aetna

that Deane was incarcerated. A.R. at 622. Deane’s sister called to inquire whether Deane’s LTD

“claim can be denied [because] he is incarcerated.” Id. Deane’s sister called back the following

day, stating that she “thinks [Deane] was incarcerated [on] 10/08/2012[,]” that “Deane did not

have any priors[,]” and that Deane is “still on pre-trial and [she] [is] not sure how long he will be

incarcerated.” Id. Aetna had no contact with Deane until November 5, 2013, when he sent a

letter to Aetna asking when his benefits would start back up. A.R. at 1972. Aetna responded by

letter on November 18, 2013, directing Deane to provide documentation regarding his

incarceration and “medical documentation from any and all providers” to establish that he

remained disabled under the Plan. Id.

       From 2013 through 2014, Aetna gathered medical evidence to determine whether Deane

qualified for LTD benefits after the Plan’s requirement for disability benefits transitioned from

an inability to perform his “own occupation” to “any reasonable occupation.” Pl’s Trial Mem. at

5; Def’s Trial Mem. (Doc. No. 41) at 5–6. In April 2014, Catherine Barber, R.N. (“Nurse

Barber”), reviewed the available medical records and concluded that the evidence “documents

treatment for symptoms of neck pain radiating to bilateral upper extremities . . . . Examination

documents decreased cervical range of motion, decreased sensation and weakness left hand.”



                                                  5
         Case 3:17-cv-01646-SRU Document 71 Filed 05/21/20 Page 6 of 20



A.R. at 426. On May 15, 2014 Aetna interviewed Deane as part of an early occupational

assessment. A.R. at 428–29. Deane stated that he “[was] having a lot of issues with the neck

and bone pressing on the nerve causing constant numbness of the left hand and forearm [,]” in

addition to “back pain that [was] radiating down the left leg.” A.R. at 429. Regarding his

functional capacity, Deane stated that he could “drive for 90 minutes but has to stop to rest.” Id.

He also told Aetna that he uses a cane because he has trouble walking and that he could do some

housework but has difficulty lifting items over eight pounds. Id. He also stated that he can sit

for “60 minutes before he has to move.” Id.

       In June 2014, Aetna received an Attending Physician Statement from Dr. Peter Coveleski

(“Dr. Coveleski”) who noted that Deane was experiencing pain in his arms, legs, and neck, as

well as depression and anxiety. A.R. at 1653–56. Dr. Coveleski reported that Deane could sit

frequently (2.5 to 5 hours), and occasionally (.5 to 2.5 hours) stand, walk, drive, lift, push and

pull. A.R. at 1654. In addition, Deane could lift no more than 10 pounds and could never bend

or stoop. Id. Dr. Coveleski opined that Deane would be able to return to work, on “modified

duty,” in four to six months. Id. Nurse Barber reviewed Dr. Coveleski’s report and concluded

that the “[r]estrictions as given by Dr. Coveleski are supported through September 2014” due to

“diagnosis of cervical spondylosis and cervical radiculopathy.” A.R. at 440.

       On July 15, 2014, Aetna determined that Deane qualified for benefits retroactively to

December 14, 2013, the day after Deane was released from prison. A.R. at 1691, 1975. In its

letter, Aetna advised Deane that it would “continue to request periodic updates to certify [his]

continued disability status.” A.R. at 1975.

       That summer, Aetna conducted its own investigation into Deane’s incarceration. A.R. at

467. Aetna discovered that in 2012 Deane suffered “self-inflicted” injures after an incident with



                                                  6
         Case 3:17-cv-01646-SRU Document 71 Filed 05/21/20 Page 7 of 20



law enforcement. Id. Aetna also discovered that Deane was incarcerated in Delaware on July 7,

2014. A.R. at 1980. After further review, Aetna decided to terminate Deane’s benefits on

August 15, 2014. A.R. at 1979–80. In its denial letter, Aetna cited the incarceration policy

exclusion under the Plan. A.R. at 1980.

       We have been made aware you were incarcerated at the Howard R. Young Correctional
       Institution in Wilmington, DE beginning on July 7, 2014. Per the [] LTD plan provision
       [,] you are not eligible for benefits . . . .We previously issued LTD benefits for the full
       month of July as we were not aware at the time you became ineligible as of July 7, 2014 .
       . . Based on the [] policy exclusion, you are no longer eligible for [LTD] benefits and
       your claim has been closed.

Id.

       On January 25, 2015, Deane wrote a letter to Aetna inquiring on the status of his

disability claim. A.R. at 1602.

       I would like to bring to your attention my LTD claim . . . . For almost 7 months of 2014 I
       was trying to get my LTD benefits re-established. In Aug. 14 I entered a long term
       treatment program for alcohol abuse. I hope to complete this in patient program over the
       next 90-120 days. Apparently, I have only received one check for $2,497 . . . . [Why
       have] my benefits checks [] stopped?

Id. Aetna believed that Deane was incarcerated when he wrote his January 25, 2015 letter. See

Def’s Trial Memo. at 7. On November 10, 2015, Aetna re-mailed its denial letter to the address

Deane provided in his letter. A.R. at 1989–91.

       On July 29, 2016, Deane wrote another letter to Aetna, in which he acknowledged that he

was incarcerated from “7/7/14 until 5/4/15.” A.R. at 1564. He also asserted that he remained

disabled due to injuries from the 2011 car accident and applied to have his benefits reinstated.

Id. Aetna construed Deane’s letter as an appeal of its August 15, 2014 decision to terminate

benefits. A.R. at 2001. On August 16, 2016, Aetna rejected Deane’s appeal as untimely. Id.

“We received the appeal request on August 2, 2016. The deadline to file an appeal was February




                                                 7
         Case 3:17-cv-01646-SRU Document 71 Filed 05/21/20 Page 8 of 20



20, 2015. Because we didn’t receive your appeal on time, your claim remains closed and we’ll

take no other action.” Id.

       On or about August 1, 2016, Aetna received additional medical records from Deane.

A.R. at 1571. Specifically, Aetna received a January 29, 2016 Attending Physician Statement

from Dr. Thuya Aye (“Dr. Aye”), a perfusion clinical specialist. A.R. at 1576. Dr. Aye reported

that Deane had “ongoing pain” in both legs and his back and needed a “cane for ambulation.” Id.

Dr. Aye also noted that Deane could not perform any job that required “concentration, pushing,

pulling, [or] lifting.” Id. Dr. Aye’s “objective findings that substantiate impairment” included:

“Limited ROM [range of movement] on lower limb, movement bilaterally.” Id.

       Aetna also received a July 25, 2016 Attending Physician Statement from Dr. Munir

Ahmed (“Dr. Ahmed”), an orthopedic surgeon. Dr. Ahmed noted that Deane had severe pain

and hip instability. A.R. at 1539. Dr. Ahmed reported that Deane could sit for “0-5” hours a day

and was unable to stand, walk, drive, lift, push or pull, bend or stoop. Id.

       After receiving Deane’s submissions, Aetna provided him an Appeals Request Form,

which he completed on September 30, 2016. A.R. at 1518–19. In his appeal, Deane stated that

due to his injuries, “[he] is wheelchair bound [and] in severe pain awaiting multiple surgeries to

repair [his] legs.” A.R. at 1519. Deane stated that “not one of my doctors has cleared me to

work again.” A.R. at 1518. Deane also provided Aetna with a list of doctors who had treated

him since July 2014. A.R. at 1520–22.

       Aetna continued to receive additional medical information regarding Deane’s appeal.

Aetna received a report dated November 18, 2016 from a reviewing physician, Dr. David Hoenig

(“Dr. Hoenig”), who opined that “as a result of his failed left total knee replacement, right hip

arthritis, and chronic let knee pain” Deane could stand and walk less than two hours;



                                                 8
        Case 3:17-cv-01646-SRU Document 71 Filed 05/21/20 Page 9 of 20



occasionally lift and carry 10 pounds; occasionally bend and crawl; and could never stoop, kneel,

crouch, climb, and work around heights. A.R. at 1180. Dr. Hoenig also reported that upon his

release from prison, Deane “established regular and appropriate care for his conditions within 31

days.” A.R. at 1181. Dr. Hoenig stated that Deane consulted his primary care physician two

weeks after his release, “at which time he reported difficulty with pain.” Id. Dr. Hoenig’s

findings were largely consistent with opinions from Dr. Aye and Dr. Ahmed.

       On or about December 6, 2016, Aetna received a transferrable skills analysis (“TSA”)

from Maria Pozos (“Pozos”). A.R. 1166–70. Pozos concluded that Deane could perform two

occupations that met the Plan’s “reasonable occupation” criteria: (1) Supervisor, Blood Donor

Recruiters and (2) Sales Representative, Dental and Medical. A.R. at 1169. When constructing

the TSA, Pozos considered Deane’s previous work as a Care Area Specialist as well as Dr.

Hoenig’s report. A.R. at 1166. She concluded that Deane had the following transferable skills:

       Active Listening, Critical Thinking, Monitoring, Operation Monitoring, Speaking,
       Reading Comprehension, Judgment and Decision Making, Social Perceptiveness, Service
       Orientation, Complex Problem Solving, Active Learning, Operation and Control,
       Coordination, Writing, Instructing, Time Management and Science.

A.R. at 1167.

       On December 20, 2016, after reviewing the additional evidence, Aetna notified Deane

that it would adhere to its previous decision. A.R. at 2014–16. “Your claim for LTD benefits

was terminated because you were incarcerated, which is a policy exclusion. In order for your

LTD claim to be reinstated, you needed to meet the test of disability, as outlined below, upon

release from prison [ May 5, 2015] through [the] present, and must be unable to perform the

material duties of any reasonable occupation.” A.R. at 2014. Aetna further stated that its

decision was based on Deane’s medical file, Dr. Hoenig’s report, and Pozos’s TSA. Id.




                                                9
        Case 3:17-cv-01646-SRU Document 71 Filed 05/21/20 Page 10 of 20



       On June 16, 2017, Deane, through counsel, notified Aetna that he would file a second

appeal. A.R. at 785. In support of his appeal, Deane submitted records from his treating

physicians spanning from October 14, 2016 to April 28, 2017. A.R. at 786. He also submitted

the results of a June 7, 2017 Functional Capacity Exam (“FCE”) conducted by BEST Physical

Therapy Associates. Id.

       Deane’s 2017 FCE concluded that he was “unable to perform any substantial gainful

activity due to the large discrepancy between his current functions abilities and critical job

demands.” A.R. at 890. The results further showed that due to the injuries he sustained during

the motor vehicle accident, he would be unable to do the following tasks:

       (1) Unable to maintain energy level and reach stamina level required for job duties; (2)
       unable to achieve muscle strength needed for required duties; (3) unable to sit on more
       than an occasional basis; (4) unable to perform procedures including average hand
       coordination, especially on the left, or gripping; (5) unable to negotiate environment
       independently - push or pull doors open, reach walking speed needed to get through
       electronic doors, achieve walking speed needed to enter elevators reliably; unable to
       maintain standing balance, unable to negotiate stairs, inclines, uneven terrain; (6) unable
       to propel wheelchair adequately to reach needed locations in a timely manner; (7) unable
       to reliably arise from a seated position and use standard chairs at meetings and
       conference rooms; (8) unable to sit continuously for prolonged periods; (9) unable to use
       a computer continuously or any repetitive hand activity for more than approximately 20
       minutes; (10) unable to safely negotiate transportation and building exit and entrances at
       job sites; (11) unable to engage in activities continuously without frequent rest periods.

A.R. at 890–91.

       In addition, Deane submitted a report dated June 20, 2017 from Dr. Elizabeth Salcedo

(“Dr. Salcedo”), a pain management specialist. Dr. Salcedo opined that Deane could sit no more

than 4 hours total; stand/walk for only 0.5 hours (2-5 minutes at a time); lift 5 pounds for less

than a third of the workday; required 12 hours of bedrest; required a 30 minute break for every

60 minutes of work; suffered from severe pain that becomes extreme with movement; suffered

from daily lapses in concentration/memory; could engage in fine



                                                 10
        Case 3:17-cv-01646-SRU Document 71 Filed 05/21/20 Page 11 of 20



manipulation/writing/grasping/typing for less than a third of the workday, and would be

chronically absent. A.R. at 2460–62.

       On July 12, 2017, Dr. Philip Marion (“Dr. Marion”) submitted his review of Deane’s

medical records and concluded that “the restrictions and/or limitations provided by [Deane’s]

treating providers are not reasonable, supported by observable physical examination or

diagnostic testing. The clinical records do not support the treating providers’ claims of

[Deane’s] reported functional/occupational capacity.” A.R. at 716. Dr. Marion also discredited

Deane’s complaints of pain, noting that on June 7, 2017, Deane reported a pain level of 10 out of

10 to his physical therapist, and then the next day did not mention his pain level to Dr. Barry

Zimmerman, Deane’s treating neurologist. A.R. at 717–18.

       After review of Deane’s records, Dr. Marion recommended the following restrictions and

limitations: “[Deane’s] impairments primarily involve his lower extremities and support

restrictions that are mainly seated with brief periods (no more than 2-3 minutes) of standing and

walking, occasionally exert up to 10 pounds and frequently reach, handle and finger on a full-

time predictable and sustainable basis.” A.R. at 717. He further stated that “[g]iven Deane’s

multiple impairments, he should be restricted to mainly sedentary activities.” A.R. at 716.

       After receiving Dr. Marion’s report, Aetna requested a new TSA, which was completed

by Maria O’Brien (“O’Brien”) on August 2, 2017. A.R. at 707–10. She concluded that Deane

had the following transferable skills:

       Active Listening, Critical Thinking, Monitoring, Operation Monitoring, Speaking,
       Reading Comprehension, Judgment and Decision Making, Social Perceptiveness, Service
       Orientation, Complex Problem Solving, Active Learning, Operation and Control,
       Coordination, Writing, Instructing, Time Management and Science.

A.R. at 708




                                                11
          Case 3:17-cv-01646-SRU Document 71 Filed 05/21/20 Page 12 of 20



          Upon review of the additional evidence, O’Brien concluded that Deane could perform the

jobs of (1) Supervisor, Blood Donor Recruiters and (2) Sales Representative, Dental and

Medical. A.R. at 710. O’Brien noted that those positions were “fair” matches and that there

were no jobs available at the “closest” or “good” match level. See A.R. at 708–09.

          On August 28, 2017, Aetna notified Deane’s counsel that it was dismissing his second

appeal. A.R. at 2057. “We finished reviewing [Deane’s] appeal for [LTD] . . . . We agreed with

the original decision to terminate benefits as of August 16, 2014.” Id. The letter explained that

Aetna relied on notes from Deane’s treating physicians, we well as Dr. Marion’s review and

Deane’s TSA. A.R. at 2058–59. In sum, Aetna concluded that “[t]he clinical data failed to

support functional impairment that would prevent [Deane] from working at a reasonable,

sedentary occupation as of May 5, 2015. Alternate reasonable occupations have been identified

that [Deane] is capable of performing. As such, [Deane] does not meet the policy provisions

noted above and we are unable to recommend an overturn of the termination of LTD benefits

effective May 5, 2015.” A.R. at 2060. As a result, Deane filed this action on September 29,

2017.


III.      Conclusions of Law

       A. The Relevant Time Period

          The parties agree that under the terms of the Plan, Deane must prove that he was disabled

as of May 5, 2015, the day after his release from prison. See Def’s Opp. (Doc. No. 43) at 1; See

Pl’s Opp. (Doc. No. 44) at 5. Deane was incarcerated from June 26, 2014 to July 3, 2014 and

then from July 7, 2014 to May 4, 2015. A.R. at 1579. Pursuant to the Plan’s incarceration

policy exclusion, see Plan at 16, Aetna no longer considered Deane disabled upon his release.

Therefore, in order to receive LTD benefits, Deane is required to prove that he was disabled as of


                                                 12
        Case 3:17-cv-01646-SRU Document 71 Filed 05/21/20 Page 13 of 20



May 5, 2015. Accordingly, I focus my review on the portions of the record that detail Deane’s

functional and occupational limitations before, during, and immediately after his 2014 to 2015

term of incarceration.



   B. Aetna’s Decision was not Arbitrary and Capricious

       After reviewing the record, I conclude that Aetna’s decision to deny Deane LTD benefits

was not arbitrary and capricious for two main reasons. First, Aetna’s decision was supported by

substantial medical evidence regarding Deane’s condition as of May 5, 2015. Second, Aetna’s

reliance on Deane’s TSA was not clearly erroneous. I discuss each in more detail below.


           1. Deane’s Medical Records

       Deane’s primary argument is that Aetna acted arbitrarily when terminating his LTD

benefits in the absence of evidence showing that his pain symptoms improved during his

incarceration. “Aetna agreed that [Deane] was disabled, paid benefits for three years, and only

terminated his benefits in 2014 as a result of his incarceration.” Pl’s Mem. at 23. Deane

contends that his medical records before his incarceration show no signs of improvement. “To

the contrary, the evidence shows that his condition [worsened]. An MRI in February 2014

showed increased foraminal narrowing in his cervical spine . . . . If anything, the evidence

[Deane] has submitted since Aetna decided to deny his benefits is stronger than the evidence that

Aetna found sufficient to award benefits in the first place.” Id. at 24. Deane’s pre-incarceration

records, he argues, are consistent with his 2016 and 2017 records, which document his declining

health. See id.

       Aetna agrees that Deane’s condition deteriorated from 2016 through 2017. See Def’s

Opp. at 1. It argues, however, that Deane “cannot possibly show that it was arbitrary for Aetna


                                                13
         Case 3:17-cv-01646-SRU Document 71 Filed 05/21/20 Page 14 of 20



to determine that he was not disabled in 2015 by using evidence that concerns only his condition

in 2016 or 2017.” Id.

        I agree that evidence detailing Deane’s condition in 2016 and 2017 is not determinative.

The dispositive question is whether it was arbitrary and capricious for Aetna to deny LTD

benefits based on Deane’s functional and occupational limitations as of May 5, 2015. Deane’s

prison medical records from 2014 to 2015 are the most critical pieces of evidence needed to

answer that question.

        There is no doubt that Deane complained to prison health officials of severe pain in his

hip and lower back as a result of his 2011 car accident. Throughout 2014, Deane requested

multiple appointments to address his chronic pain. See, e.g., A.R.at 2939 (“SEVERE Right Hip

Pain & Right Lower Back Pain . . . . I’ve put in 4-5 sick calls since Aug. [and] 3 Medical

Grievances for the same problem.”). On January 25, 2015, Deane described the pain as a “sharp,

stabbing pain associated [with] burning in [his right] quad. Normally a 7-8 [out of] 10,

sometimes a 10 [out of] 10 [where] I need to sit [and] rest for it to subside.” A.R. at 2913. By

February 2015, Deane was prescribed Ibuprofen, Naprosyn, and a muscle rub to reduce his pain.

A.R. at 2899, 2906, 2995. On February 18, 2015, he was also provided a cane to ambulate more

than 50 feet. 1 A.R. at 2906.

        Despite Deane’s complaints of pain in 2014 and early 2015, treating providers noted that

he retained a normal range of motion in his neck and lower extremities. On November 13, 2014,

a nurse practitioner noted that Deane had “[p]ain in his left neck” and “[p]ain with internal flexed

and straight rotation of [his] leg,” but still showed an “[o]therwise normal range of motion” in

his neck and normal “[e]xternal movements” with his legs. A.R. 2997. Similarly, on October


1
 It is unclear from the records whether Deane was issued a cane to ambulate before February 2015. A note from a
nurse on July 23, 2014 shows that Deane requested a cane that summer. See A.R. at 3000.

                                                       14
        Case 3:17-cv-01646-SRU Document 71 Filed 05/21/20 Page 15 of 20



28, 2014, a treating nurse observed Deane with a “steady gait but visible limp.” A.R. at 2098.

The nurse noted that Deane had “[e]qual strength bilaterally in lower extremities.” Id. Those

reports are consistent with the functional restrictions set forth in Pozos’s 2016 TSA. A.R. at

1167. “Deane can stand and walk less than 2 hours, occasionally lift and carry up to 10 pounds,

he can occasionally bend and crawl, [but] he can never stoop, kneel, crouch, climb or work

around heights.” Id.

       Prison records from 2015 also indicate that his pain medication was effective. From

March 2, 2015 until his release on May 4, 2015, there were no reported complaints related to

Deane’s hip or back pain other than periodic requests to refill his prescriptions. See A.R. at

2875–2901. It appears that most of Deane’s complaints of severe pain occurred from July 2014

to February 2015, before his pain medication was upgraded. See A.R. at 2995–3009. In fact,

Deane’s latest Sick Call Form reporting pain from his car accident was filed on February 9,

2015, before he was provided with additional pain medication. A.R. at 2909. Taken together,

the prison records do not provide a basis to overturn Aetna’s determination.

       Moreover, Deane’s argument that Aetna was required to show medical improvement

before it could terminate his benefits fails under the circumstances of this case. Deane’s benefits

were not cancelled as a result of his medical condition, but rather were terminated because he

was incarcerated. Under that policy exclusion, Deane was no longer considered disabled as of at

least June 24, 2014. A.R. at 1579; Plan at 16. Thus, Aetna was not required under the Plan to

adhere to its initial determination. It was Deane’s burden, not Aetna’s, to establish that he was

disabled as of his release date. Plan at 6, 16; see also Fitzpatrick v. Bayer Corp., 2008 WL

169318, at *9 (S.D.N.Y. Jan. 17, 2008) (“To the extent that Plaintiff argues that the past payment

of benefits resulted in a shifting of the burden to the Defendants, Plaintiff is incorrect. There is



                                                 15
        Case 3:17-cv-01646-SRU Document 71 Filed 05/21/20 Page 16 of 20



nothing in the caselaw suggesting that the burden of proof shifts to the Defendants if the Plaintiff

previously received benefits.”) (internal citation omitted). As discussed above, Deane’s records

detailing his limited functional capacity from 2016 and 2017 have no bearing on the relevant

time period. Based on the medical records pertinent to Deane’s condition on May 5, 2015, there

is no indication that Aetna’s decision was “without reason, unsupported by substantial evidence

or erroneous as a matter of law.” Thurber, 712 F.3d at 658.

        Deane also argues that Aetna erred by discrediting his reports of pain without performing

an in-person examination. See Pl’s Mem. at 17–18. He cites, Connors v. Conn. Gen. Life Ins.

Co., 272 F.3d 127, 136 (2d Cir. 2001), for the proposition that a “claimant’s complaints of pain

must be considered in determining disability and that it is improper to assess a claimant’s pain

using only a non-examining medical consultant.” Pl’s Mot. at 19. Here, Deane argues that

Aetna discredited his reports of chronic pain in favor of Dr. Hoenig’s and Dr. Marion’s

conclusions, both of whom never examined him. See id. at 21.

        In response, Aetna argues that it acted within its discretion to rely on the reports of the

examining physicians. See Def’s Opp. at 11. “Dr. Marion’s peer review provided a detailed and

substantive analysis of [Deane’s] medical evidence (including the opinions of his treating

physicians), and Aetna acted within its discretion in relying on that report.” Id. Moreover,

Aetna notes that the Second Circuit does not require an in-person examination of a claimant by

the insurer. Id. at 10 (citing Hobson v. Metro. Life Ins. Co., 574 F.3d 75, 91 (2d Cir. 2009)

(“Because this court only disturbs a plan administrator’s determination if it is arbitrary and

capricious, we are unconvinced that the Plan obliged MetLife to conduct an IME; rather, by not

ordering such an examination, MetLife simply exercised its discretion to decline to pursue one

option at its disposal.”).



                                                  16
        Case 3:17-cv-01646-SRU Document 71 Filed 05/21/20 Page 17 of 20



        I conclude that Aetna did not err when evaluating Deane’s pain or relying on the

examining physicians’ conclusions. First, as Deane concedes, a claimant is not entitled to an in-

person examination. See Pl’s Mem. at 16 (citing Hobson, 574 3d. at 91). Second, this case is

distinguishable from Connors. In that case, the Second Circuit held that it is improper for a

district court, on de novo review, to “dismiss complaints of pain as legally insufficient evidence

of disability.” Connors, 272 F.3d. at 136. Therefore, it is improper for a reviewing court to

“discount [] [a claimant’s] complaints of pain as merely ‘subjective.’” Id. The Connors court

noted, however, that “a district court reviewing an administrator’s decision de novo is not

required to accept such complaints as credible.” Id.

        In its December 20, 2016 denial letter, Aetna explained that its decision was based in part

on Deane’s “entire claim file” including “all medical records, attending physician statements,

and [his] appeal letter.” A R. at 2014. Aetna also stated that Dr. Hoenig reviewed Deane’s

records and opined that Deane could “stand and walk less than for 2 hours, occasionally lift up to

10 pounds, occasionally bend and crawl, and never stoop, kneel, crouch, climb, or work around

heights.” Id. Similarly, its August 28, 2017 denial letter discussed at length the medical notes of

Deane’s treating physicians and concluded that “there was no clinical evidence of specific

impairment[s] that would have prevented [Deane] from performing sedentary activities on a

sustained basis.” A.R. at 2058. Dr. Marion opined that Deane “would be limited to mainly

seated positions, with brief periods of standing/walking, no more than 2-3 minutes. [Deane] may

occasionally exert/lift/carry up to 10 pounds . . . . Considering all of the information, it is

reasonable [Deane] has sustained work capacity.” Id.

        To the extent that Dr. Hoenig’s and Dr. Marion’s opinions are inconsistent with Deane’s

Attending Physician Statements, Aetna “may rely on the opinion of independent medical



                                                  17
         Case 3:17-cv-01646-SRU Document 71 Filed 05/21/20 Page 18 of 20



reviewers despite the fact that such reviewers may not have conducted an examination of the

claimant, or may have adopted an opinion that conflicts with those held by the claimant’s

treating physicians.” Alfano v. CIGNA Life Ins. Co. of New York, 2009 WL 222351, at *15

(S.D.N.Y. Jan. 30, 2009). Based on the record, there is insufficient evidence to conclude that

Aetna’s arbitrarily discredited Deane’s medical evidence, including his complaints of pain. 2

            2. Deane’s TSA

        Deane also argues that Aetna’s denial was arbitrary and capricious because it relied on

O’Brien’s flawed TSA. In addition to refuting O’ Brien’s reliance on Dr. Marion’s review,

Deane contends that many of the “transferable skills” listed in the TSA are merely “aptitudes”

that have no bearing on his ability work. See Pl’s Mot. at 25. “Many of the ‘skills’ listed [in the

TSA], such as ‘active listing’ and ‘judgment and decision making’ are not even skills at all.

Instead, the ‘skills’ are properly classified as ‘aptitudes’ and have no bearing on the transferable

skills analysis whatsoever.” Id.

        To support that argument, Deane relies on Draegert v. Barnhart, 311 F.3d 468, 477 (2d

Cir. 2002), in which the Second Circuit held that an Administrative Law Judge erred in relying

on flawed testimony by a vocational expert in a Social Security disability case. In Draegert, the

vocational expert listed transferable “skills” to include:

        (1) ability to learn and apply rules and procedures, which are sometimes hard to
        understand [;] (2) ability to use reason and judgement in dealing with all kinds of
        people[;] (3) ability to think clearly and react quickly in an emergency[;] (4) ability to
        keep physically fit [;] (5) ability to make conclusions based on facts and on one’s
        personal judgment [;] and [] (6) ability to change easily and frequently from one activity
        to another.

Id. at 476 (internal citations and quotations omitted).



2
 As discussed above, Deane’s most severe complaints were recorded in medical statements from 2016 and 2017,
several months after Deane’s release from prison.

                                                     18
         Case 3:17-cv-01646-SRU Document 71 Filed 05/21/20 Page 19 of 20



        The court concluded that those “abilities, when not linked to any particular tasks, are

merely traits or aptitudes, not job skills” and where therefore legally insufficient to support the

ALJ’s decision to deny benefits. Id. Likewise, Deane contends that the “skills” listed in

O’Brien’s TSA are aptitudes rather than actual transferable skills. Pl’s Mot. at 26.

        Deane’s attack on O’Brien’s TSA is unavailing. First, the Draegert case is not applicable

because it was decided pursuant to the Social Security Administration’s regulations and not

ERISA. Second, Deane already possessed many of the “transferable skills” listed in the TSA

through his past work as a Care Area Specialist for Covidien PLC. In that capacity, Deane was

responsible for training staff on how to use medical equipment. A.R. at 1832. “[Deane] was

responsible for providing clinical support throughout the pre-sale, visitation, and post-sales

phase. He also ensured installed monitors were utilized appropriately.” A.R. at 707. According

to the TSA, Deane’s transferable skills were obtained “through [his] life experiences” and his

past “work history.” A.R. at 708. Those skills would enable him to work either as (1) a

Supervisor, Blood Donor Recruiters or (2) a Sales Representative, Dental and Medical. A.R. at

708–10. In addition to the transferable skills listed in the report, O’Brien also stated that Deane

had “over 10 years of experience in the medical field plus 6 years of sales experience.” 3 A.R. at

710. Thus, it was not arbitrary for Aetna to cite Deane’s past work history when formulating his

TSA.

        Finally, Deane argues that O’Brien failed to “acknowledge or incorporate into her

opinion the fact that [he] would require a wheelchair, is unable to drive himself, and is prescribed

significant pain medication.” Pl’s Mot. at 26. Here, there is no evidence that Deane required a



3
  Although Deane contends that the occupations listed in the TSA may require “significant re-training,” see Pl’s
Mem. at 26, he does not provide sufficient evidence to show that his physical or mental limitations preclude him
from acquiring any necessary training to perform those jobs.

                                                        19
        Case 3:17-cv-01646-SRU Document 71 Filed 05/21/20 Page 20 of 20



wheelchair or was unable to drive himself when he was released from prison in May 2015. To

the contrary, prison records reveal that Deane was using a cane to ambulate and was prescribed

Ibuprofen, Naprosyn, and a muscle rub for his pain. A.R. at 2899, 2906, 2995. In his May 15,

2014 interview, Deane stated he could “drive for 90 minutes but has to stop to rest.” A.R. at 429.

Therefore, Aetna did not err in its reliance on the 2016 TSA.


IV.    Conclusion

       For the reasons stated above, I conclude that Aetna’s decision to deny Deane LTD

benefits under the Plan was not arbitrary and capricious. Therefore, Deane has failed to sustain

the claim in his complaint. The Clerk shall enter judgment in favor of the Defendant and close

the case.

       So ordered.

       Dated at Bridgeport, Connecticut, this 21st day of May 2020.

                                                            /s/ STEFAN R. UNDERHILL
                                                            Stefan R. Underhill
                                                            United States District Judge




                                               20
